Citation Nr: 0122603	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  01-02 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for residuals of a right 
ankle sprain, currently evaluated as noncompensably 
disabling.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran had active duty for training from October 1964 to 
March 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied a compensable rating for 
residuals of a right ankle sprain.


FINDINGS OF FACT

1.  The veteran failed to report for a VA examination in 
January 2000.

2.  The veteran failed to show good cause for his failure to 
appear for a scheduled VA examination.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
right ankle sprain have not been met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. §§ 1155, 5107 (West 1991); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.159 and 3.326(a); 38 C.F.R. § 3.655 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts entitlement to a higher evaluation for 
service-connected residuals of a right ankle sprain because 
the disorder is more disabling than contemplated by the 
current noncompensable disability rating.  This rating has 
remained unchanged since the grant of service connection for 
this disorder in May 1967.

The Board finds that VA has met its duty to assist the 
veteran to develop this claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  During the pendency of the appeal the RO has 
provided the veteran with a Statement of the Case (SOC) 
including notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claim.  The RO 
verified the veteran's service and obtained and associated 
with the claims file, to the extent possible, pertinent 
records including service medical records, private and VA 
medical records, and other records, if any, which the veteran 
identified as pertinent to the claim.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000). 
Evaluation of a disability entails matching a veteran's 
demonstrated symptomatology to criteria provided by the 
appropriate DC, then assigning the most closely corresponding 
rating.  38 C.F.R. § 4.7.  In a claim involving a rating 
assigned contemporaneously to a grant of service connection, 
the facts of a particular case may require assignment of 
separate disability ratings for separate time periods.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Otherwise, as is the case here, the current level of 
disability is of primary concern and current medical findings 
are necessary to adjudicate the claim.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Upon receipt of the veteran's December 1999 claim for a 
compensable rating, VA scheduled a general medical 
examination in January 2000 for which the veteran failed to 
report.  The record shows that he provided a letter to the 
affected VA medical center refusing the examination, stating 
that "the nature of the problem presented can hardly be 
resolved by further examination."  The RO associated this 
letter with the claims file in February 2000.  In the 
February 2000 rating decision, the RO clearly informed the 
veteran of the need for a current examination to determine 
the current severity of his service-connected disorder.  In 
his March 2000 Notice of Disagreement, the veteran appears to 
argue, in part, that the benefit he seeks should be granted 
based solely upon some 20 to 30 year old medical 
documentation which may or may not be associated with the 
claims file.  The April 2000 Statement of the Case again 
reminded the veteran of the need for current medical 
findings.

Review of the claims file further discloses that the 
veteran's attempt to have his right ankle disorder service-
connected at a compensable rating has a protracted and 
complex history.  This history begins in the mid-1960s and 
appears to include a long lost claims file and multiple 
erroneous claims numbers resulting in the grant, unwitting 
denial, and restoration of right ankle service connection.  
Untangling the status of the right ankle disorder took years 
and may have caused what appears to be the veteran's 
confusion and mistrust of VA procedures.  It also may explain 
his resolute refusal to appear for VA examinations scheduled 
in connection with this and prior claims pertaining to his 
right ankle, despite the RO's repeated efforts to inform him 
of the need for a current examination.

Nevertheless, VA clearly cannot proceed further in evaluating 
the veteran's current disability without his cooperation.  
The duty to assist is not a "one-way street," and a veteran 
cannot sit passively when his cooperation is essential to 
evaluation of his claim.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  When a VA examination is required to establish 
entitlement or to confirm continued entitlement to a benefit 
and the claimant, without good cause shown, fails to report 
for an examination scheduled in connection with an increased 
rating claim, VA must deny the claim.  38 C.F.R. § 3.655(a), 
(b) (2000).  Therefore, because of the veteran's active 
refusal to report for his scheduled VA examination, the Board 
must deny his claim for a compensable rating for residuals of 
a right ankle sprain.  Id.


ORDER

The appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

